Title: From Thomas Jefferson to George Jefferson, 5 May 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington May 5. 08.
                  
                  I inclose you a sum of three hundred and fifty dollars to meet an order drawn on you this day in favor of John Murchie agent for James & Robert Donald & co. for £ 15-14-1 with interest @ 5. p.c. from Nov. 25. 1772. and another sum of £ 15-17-10 with interest @ 5. p.c. from Apr. 1776. war interest excepted in both cases, and what remains to cover the balance of your last account rendered.
                  Some nail rod left Philada on the 2d. inst. addressed to you for me, and for which I believe my nailery is distressed. 2. or 3. boxes will go hence also in a few days by the first vessel for Richmond, which I will pray you to forward by the first safe boats to Monticello, for which place I set out tomorrow. I salute you with constant affection.
               